HIRSH, J.,
This matter is before the court on a petition and rule to show cause why the *180rents of premises 1322 North Franklin Street, Philadelphia, Pa., held by the escrow agents should not be paid to plaintiff.
The said petition was filed by Herman J. Tahl, Esq., on his own behalf, seeking to recover the sum of $455 that was paid to the escrowee, Ludlow Community Association. The subject premises had been certified “unfit for human habitation” upon inspection by a City of Philadelphia inspector on April 27, 1970, which disclosed that there were 18 separate code violations on that date. Petitioner alleged in his petition that the subject premises “on April and thereafter has been fit for human habitation” and that, therefore, the escrow agent should return to him the sum of $455 in his possession. The petition was not endorsed with a notice to plead and no answer was filed by respondents. On the date of the hearing of the said petition, however, various representatives of respondents appeared to deny the allegations of the petition and to contest the payments of the escrow funds to petitioner. Due to the question of fact raised at the hearing, this court withheld decision on the petition and requested that evidence be submitted regarding the fitness of the property. Subsequently, a letter was received from John A. McCauley, Director of the Neighborhood Renewal Program of the Department of Licenses and Inspections of the City of Philadelphia, dated January 12, 1971, indicating that the premises had been reinspected on October 29, 1970, and continued to be classified from that date as “unfit for human habitation.”
Under these circumstances, where the only evidence that the property was fit for human habitation consists of the unsupported allegation made by petitioner and with clear evidence that the contrary was the case, it seems clear that the funds held in escrow *181could not be returned to him. Thereafter, the escrowee made a motion to pay back those funds held in escrow to the tenant and accordingly, the following order was entered:
“Ordered that (1) The failure of Petitioner to produce any evidence at the scheduled hearing that the premises 1322 N. Franklin St. were and are fit for human habitation and Petitioner’s failure to sustain his burden of proof (2) The certification by John A. McCauley, Director, neighborhood renewal program of the Department of Licenses and Inspections of the City of Philadelphia dated December 21, 1970 that the premises 1322 N. Franklin St. were certified unfit for human habitation on April 27, 1970 and as a result of the failure to correct all of the noted violations and the occurrences of additional violations continues to remain in that classification (3) The elapse of more than six months since the declaration of the unfitness of said premises and upon Motion of Saldonia Paschall and Ludlow Community Association, Marvin Louis, President, made by their attorneys at the hearing on the Petition on December 17, 1970 for an order returning to tenant, Saldonia Paschall rents paid by her to the Ludlow Community Association during the period May 1970 through December 1970, it is hereby Ordered and Decreed (1) Ludlow Community Association shall pay forthwith and remit to respondent, Saldonia Paschall the sum of $440.00 constituting all rent paid by her for the second floor apartment at premises 1322 N. Franklin St., Phila. Pa. for the calendar months May 1970 through December 19, 1970 inclusive (2) Upon payment to Saldonia Paschall of said sums Ludlow Community Association is thereby released from all liability of any kind to Petitioner, Herman J. Tahl, arising out of its activities as escrow agent (3) Saldonia Paschall is released *182hereby from all liability of any kind to Petitioner, Herman J. Tahl for rents from May 1, 1970 to the present and is further released from all liability for rents in the future until said premises 1322 N. Franklin St. are declared fit for human habitation by the Department of Licenses and Inspections of the City of Phila.”